It gives me 
great pleasure to express my sincere congratulations 
to the President on his well-deserved election to the 
presidency of the General Assembly at its sixty-
ninth session. We are confident that his wisdom and 
experience will ensure constructive and fruitful 
deliberations on the very important and vital issues 
before the Assembly. I should like to assure him of the 
full cooperation of my delegation to that end. I also 
express my deep appreciation to his predecessor and 
my gratitude to Secretary-General Ban Ki-moon for his 
competent and excellent leadership of the Organization.

I am delighted to report to the Assembly that 
Afghanistan has achieved a significant milestone 
with the successful conclusion of its presidential 
elections, including the important task of recounting 
the votes. The new President, Mr. Mohammad Ashraf 
Ghani Ahmadzai, will be sworn in on 29 September. 
Afghanistan is witnessing the transfer of power from one 
elected administration to the next. While Afghanistan 
faces marked challenges, we are confident that the new 
Government, which enjoys the full backing of the vast 
majority of Afghans, will strive to bring about political 
security and socioeconomic prosperity to Afghanistan 
and, by extension, to the region and beyond.

It was more than a decade ago that many countries 
of the world joined the Afghan people in their struggle 
for peace and fought against the forces of extremism 
and terrorism. In that regard, we have collectively 
achieved tangible results. Unfortunately, however, 
the menace of terrorism and extremism continues to 
threaten security, socioeconomic development and 
peace, not only in Afghanistan but also in the region. 
There is an urgent need for a comprehensive response 
to the threats from terrorism, drugs and extremism at 
the regional and international levels.

Today, Afghanistan has credible political 
institutions, an elected Parliament, a Constitution 
and elected provincial councils supported by the 
brave Afghan National Security Forces. The people 
of Afghanistan have witnessed many positive 
achievements in the past decade, including in the fields 
of socioeconomic development, education — especially 
education for our girls — health, communications 
and information technology, and the promotion and 
protection of human rights, including particularly 
the rights of women. Afghanistan has one of the 
most dynamic media scenes in the region, propelled 
by the freedom of expression that the Afghan people 
have enjoyed for more than a decade. We should also 
underscore the pioneering spirit of our youth, who are 
behind much of the innovativeness and diversity of 
thought in academia and in the private sector.

The Afghan people appreciate and thank the 
international community for the vital support that it has 
given the country to build security, peace and prosperity 
in Afghanistan. We look forward to continued mutual 
cooperation with the international community to 
protect our achievements and ensure the sustainability 
of a strong partnership.

The transfer of security responsibilities from the 
international forces to the Afghan National Security 
Forces for the whole of Afghanistan, launched in the 
summer of 2011, will be achieved by the end of 2014. 


As we speak, Afghan forces are providing security 
independently across the country, despite increasing 
acts of terrorism inside Afghanistan, which are being 
committed with support from terrorists from beyond 
our borders. The growing levels of violent extremism 
and the alarming developments in the Middle East and 
other parts of the world make international support 
for the NATO mission in Afghanistan even more 
imperative.

Parallel to our ongoing efforts to enhance the 
capacity and capabilities of our National Security 
Forces, the Afghan Government is also pursuing a 
dialogue to achieve peace through political means and 
reconciliation. We have put in place clear conditions 
in order for that process to be accepted by the Afghan 
people. For instance, we demand the renunciation of 
violence and respect for Afghanistan’s Constitution, as 
it guarantees full and equal rights to Afghan men and 
women and is the only tool for the preservation of our 
collective achievements of the past decade.

Afghanistan strongly believes in comprehensive, 
long-term, friendly and good-neighbourly relations 
between Pakistan and Afghanistan in the fight against 
terrorism and the strengthening of peace and stability 
between the two nations in the region. At the same time, 
we would like to express our serious concern over the 
rocket attacks by Pakistani forces onto Afghanistan’s 
soil. The continuation of such attacks is unacceptable 
to Afghanistan. We hope that the Government of 
Pakistan, considering our common interests in ensuring 
peace and stability, will put an end to any kind of acts 
that could endanger the prospects for good-neighbourly 
relations and will act to protect cooperation and trust 
between our two nations.

The Afghan Government is keen to reduce the 
negative economic impact of the security transition and 
to move towards sustainable economic development in 
at least three ways.

First, we will focus on the development of 
agriculture and the agribusiness sector, where more 
than 70 per cent of our population is directly or 
indirectly engaged, with enormous potential for growth 
and employment generation.

Secondly, Afghanistan is estimated to hold trillions 
of dollars worth of natural resources, including minerals 
and hydrocarbons, representing a guaranteed source of 
wealth and income for generations to come. We already 
have several State-owned and private companies from 
China, India, the United Kingdom, Canada, Turkey, the 
United Arab Emirates, Azerbaijan and other countries, 
in addition to Afghan companies, expressing a keen 
interest in investing billions of dollars.

Thirdly, Afghanistan is now on the eve of a 
transformative decade, from 2015-2024, which will 
be a multidimensional process that will have security, 
political and economic ramifications. Therefore, 
the pledges made at the 2012 Tokyo and Chicago 
Conferences will maintain the Afghan Government’s 
overall socioeconomic efforts. Afghanistan critically 
needs the continuation of that support from its 
international partners over the next few years.

Afghanistan’s report on its progress in achieving 
the Millennium Development Goals (MDGs), published 
in late 2013, shows that the progress with regard to most 
of the MDG targets, in particular those related to health 
and universal primary education, is commendable. 
Despite only starting in 2005, Afghanistan is committed 
to achieving most of the MDGs by 2020. Meanwhile, 
national consultations are under way to synchronize 
efforts towards achieving the off-track MDG targets, 
bearing in mind the outcome of the Open Working 
Group on Sustainable Development Goals.

As we embark on the important task of crafting 
the new post-2015 development agenda at this session, 
I am happy to inform members that that process also 
coincides with Afghanistan’s transformation decade. 
Both are top priorities for Afghanistan’s national 
development agenda. We appreciate the work of the 
United Nations in recognizing the need to reduce 
the number of sustainable development goals to an 
affordable, achievable and realistic number in the post-
2015 development agenda. We are of the view that 
that agenda should leave no one behind, it should be 
adaptable to both global and local settings, and it should 
have sustainable development and poverty eradication 
at its centre.

Our region is blessed with vast resources and 
opportunities for economic cooperation. An expanded 
level of regional cooperation can serve both economic and 
security purposes. The Afghan Government’s regional 
strategic goal for economic cooperation is to establish 
regional economic growth and resource corridors that 
connect the Silk Road through Afghanistan, the people 
of South and Central Asia and the Middle East and their 
key economic activities, including agriculture, light 
manufacturing and mineral extraction, with essential 
trade, transit and energy enablers.


Regional cooperation is one of our priorities. 
The Heart of Asia-Istanbul Process represents a 
significant step towards enhancing stability and 
regional cooperation between Afghanistan and the 
12 participating countries, with the support of 12 other 
country partners and nine international organizations.

This year’s General Assembly session takes place 
at a time when the United Nations has seen a number 
of conflicts continue and new ones have taken shape. 
My Government fully supports the inalienable rights 
of the Palestinian people and the establishment of 
an independent Palestinian State with Jerusalem 
as its capital. We strongly condemn illegal actions 
and violations by the occupying Power against the 
Palestinians as a whole, especially the ongoing 
disproportionate and indiscriminate attacks on innocent 
Palestinian civilians.

We express our grief at the killing of innocent 
civilians in Syria and support a political resolution, 
reached through a broad-based national dialogue that 
meets the aspirations of all Syrians. With the worsening 
security situation in Iraq and Libya, we strongly 
condemn the actions of the Islamic State of Iraq and the 
Sham and its brutality, and we call for joint efforts to 
defeat that evil. In that context, I call upon the United 
Nations to take appropriate action within its mandate to 
uphold international peace and security.

My delegation believes that there is an urgent need 
for the international community to pay attention to the 
resolution of the crisis in Ukraine, while taking into 
account the situation of civilians.

In conclusion, let me assure members that 
Afghanistan remains committed to its national and 
international responsibilities and obligations. We 
reaffirm our strong will for a further strengthening of 
democracy and good governance, including a further 
strengthening of the rule of law; accountability and 
transparency; the promotion and protection of human 
rights, particularly the rights of women; justice reforms; 
the fight against terrorism, narcotic drugs, corruption; 
and the eradication of poverty. The support of the 
international community is essential for all of that.
